Maxwell, J.
The only question presented by the record is, whether or not a justice of the peace has jurisdiction in an action on a promissory note to render judgment for a sum in excess of $100 but not to exceed $200. The question was very fully considered in Bullock v. Jordan, 15 Neb., 665, the different sections of the statute compared, and it was held that the jurisdiction extended to $200. To the same effect is Burton v. Manning, 15 Neb., 669. We adhere to those decisions, and they are decisive in this case. The action in Fletcher v. Daugherty, 13 Neb., 224, was commenced before the change in the statute took effect, and that decision has no application to this case. There is no error' in the record and the judgment is affirmed. '
Judgment affirmed.
The other judges concur.